Order, entered on October 5, 1960, striking the cause from the calendar, staying the plaintiff from taking any steps in the action except to move to restore the action, further staying the plaintiff from instituting any other matrimonial action against the defendant and directing the defendant to pay plaintiff the sum of $600 per month as temporary alimony, unanimously modified, on the law, the facts and in the exercise of discretion, to the extent of striking the provision for the payment of temporary alimony, and, as so modified, the said order is affirmed, without costs. In the absence of any request by plaintiff for the fixation of temporary alimony and of any evidence as to the income or resources of defendant husband, there was no basis for the allowance of temporary alimony. As is implicit in the ruling made by the trial court upon that branch *738of defendant’s oral motion seeking to stay plaintiff from instituting any other matrimonial action against defendant, she may move to vacate said stay upon a showing that she is ready and able to bring and prosecute promptly some other matrimonial action that could be instituted appropriately and in good faith in view of the pendency of the present separation action. Concur — Botein, P. J., Valente, Stevens, Eager and Bergan, JJ.